Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 22, 2014

                                        No. 04-14-00258-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                                INC.

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18394
                            Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           Appellant's motion to consolidate appeals is hereby DENIED.



           It is so ORDERED on August 22, 2014.

                                                             PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court